Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.0001 per share, of WPCS International Incorporated, a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 17, 2016 IROQUOIS MASTER FUND LTD. By: Iroquois Capital Management, LLC, its investment manager IROQUOIS CAPITAL INVESTMENT GROUP LLC IROQUOIS CAPITAL MANAGEMENT, LLC By: /s/ Richard Abbe Name: Richard Abbe Title: President AMERICAN CAPITAL MANAGEMENT,LLC By: /s/ Kimberly Page Name: Kimberly Page Title: Manager /s/ Richard Abbe RICHARD ABBE /s/ Kimberly Page KIMBERLY PAGE
